DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 and 02/04/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Przygienda et al. (US2018/0183706, Przygienda hereinafter) in view of Li, Anthony Joseph (US2019/0312805, Li hereinafter).

As to claim 1: Przygienda discloses a method for distributing link state information in a network, the method comprising: receiving, by a first node, from a second node, a first control message including the link state information and a first set of forwarding instructions for selecting a network interface from a plurality of network interfaces to use to further propagate the link state information (see at least paragraph [0048] and Fig. 5, receiving module 106 may, as part of node 212, receive link-state packet 502 from leaf 222. Where link-state packet 502 has been designated as a northbound routing-protocol packet (interpreted as forwarding instructions to propagate the link state information).); and 
sending over the selected network interface, by the first node, to a third node, based on the first set of forwarding instructions and a status of the plurality of network interfaces (see at least paragraph [0048] and Fig. 5, transmitting module 112 may, as part of node 212, flood link-state packet 502 along the northbound adjacency relationships of node 212 while refraining from flooding link-state packet 502 along the southbound adjacency relationships of node 212.).
Przygienda do not explicitly disclose a second control message including the link state information and a second set of forwarding instructions, the second set of forwarding instructions based on the first set of forwarding instructions and a positional location of the third node within the network.
However Li discloses a second control message including the link state information and a second set of forwarding instructions, the second set of forwarding instructions based on the first set of forwarding instructions and a positional location of the third node within the network (see at least paragraph [0051] and Fig. 3, in Step 312, the received link state update (interpreted as second set of forwarding instructions) is propagated to adjacent network devices (interpreted as location of the third node) according to the flooding topology. For example, if the flooding topology dictates that the network device that received the update in Step 310 should transmit the update to two other network devices, then the link state update is transmitted to only those two devices rather than being flooded to all adjacent network devices.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending updated link state to adjacent devices, as taught by Li, into the invention of Przygienda in order to avoid degradation of the performance of one or more of the network devices, and/or of the network as a whole (see Li, paragraphs [0011]).

As to claim 2: Przygienda and Li disclose the method of claim 1. Przygienda further discloses wherein the plurality of network interfaces include a network interface connected in a first direction and a network interface connected in a second direction, further comprising the first node determining a status of each of the plurality of network interfaces (see at least paragraphs [0028], [0069] and Figs. 5&11).
As to claim 3: Przygienda and Li disclose the method of claim 2. Przygienda further discloses wherein the first set of forwarding instructions instructs the first node to select one of the plurality of network interfaces connected in the first direction, the method further comprising: transferring the first set of forwarding instructions to the second set of forwarding instructions (see at least paragraph [0048], transmitting module 112 may, as part of leaf 222, transmit link-state packet 502 to the nodes in network 200 with which leaf 222 has a northbound adjacency relationship (i.e., node 212 and node 214). Transmit link-state packet 502 to spine 202 and spine 204 while refraining from transmitting link-state packet 502 to leaf 224.).
As to claim 4: Przygienda and Li disclose the method of claim 2. Przygienda does not explicitly disclose wherein the first set of forwarding instructions instructs the first node to select a first of the plurality of network interfaces connected in the first direction and a second of the plurality of network interfaces connected in the second direction, the method further comprising: transferring the first set of forwarding instructions to the second set of forwarding instructions, the second control message being sent on one of the plurality of network interfaces in the second direction; and sending over a selected network interface in the first direction, to a fourth node, a third control message including the link state information and a third set of forwarding instructions, the third set of forwarding instructions instructing the fourth node to forward the link state information in the first direction.
However Li discloses wherein the first set of forwarding instructions instructs the first node to select a first of the plurality of network interfaces connected in the first direction and a second of the plurality of network interfaces connected in the second direction, the method further comprising: transferring the first set of forwarding instructions to the second set of forwarding instructions, the second control message being sent on one of the plurality of network interfaces in the second direction (see at least paragraph [0051] and Fig. 3, in Step 312, the received link state update (interpreted as second set of forwarding instructions) is propagated to adjacent network devices (interpreted as location of the third node) according to the flooding topology. For example, if the flooding topology dictates that the network device that received the update in Step 310 should transmit the update to two other network devices, then the link state update is transmitted to only those two devices rather than being flooded to all adjacent network devices.); and sending over a selected network interface in the first direction, to a fourth node, a third control message including the link state information and a third set of forwarding instructions, the third set of forwarding instructions instructing the fourth node to forward the link state information in the first direction (see at least paragraph [0051] and Fig. 3, in Step 312, each of the adjacent devices also transmits the received update according to the flooding topology. ).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending updated link state to adjacent devices, as taught by Li, into the invention of Przygienda in order to avoid degradation of the performance of one or more of the network devices, and/or of the network as a whole (see Li, paragraphs [0011]).

As to claim 5: Przygienda and Li disclose the method of claim 2. Przygienda does not explicitly disclose wherein the second set of forwarding instructions are derived from the first set of forwarding instructions modified based on the status of one or more of the plurality of network interfaces.
However Li discloses wherein the second set of forwarding instructions are derived from the first set of forwarding instructions modified based on the status of one or more of the plurality of network interfaces (see at least paragraphs [0049]-[0051], link state update is based on the first link state.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending updated link state to adjacent devices, as taught by Li, into the invention of Przygienda in order to avoid degradation of the performance of one or more of the network devices, and/or of the network as a whole (see Li, paragraphs [0011]).

As to claim 6: Przygienda and Li disclose the method of claim 2. Przygienda does not explicitly disclose wherein the network has a grid topology, and the plurality of network interfaces are interfaces pointing in positional directions.
However Li discloses wherein the network has a grid topology, and the plurality of network interfaces are interfaces pointing in positional directions (see at least paragraphs [0019]-[0021] and Fig. 1.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending updated link state to adjacent devices, as taught by Li, into the invention of Przygienda in order to avoid degradation of the performance of one or more of the network devices, and/or of the network as a whole (see Li, paragraphs [0011]).
As to claim 7: Przygienda and Li disclose the method of claim 6. Przygienda further discloses wherein the network is a satellite network, the first node is a satellite positioned in an orbit of the network, the first direction is within the orbit, and the second direction is between the orbit and an adjacent orbit of the network (see at least paragraph [0070], a satellite data connection.).
As to claim 8: Przygienda and Li disclose the method of claim 1. Przygienda further discloses wherein the first set of forwarding instructions is communicated using at least one of the following techniques: bitsets (see at least paragraph [0043], link-state packets includes bitsets).
As to claim 9: Przygienda and Li disclose the method of claim 1. Przygienda further discloses wherein the first set of forwarding instructions includes an identifier for selectively enabling or suppressing the propagation of the link state information over each network interface (see at least paragraph [0044], the term “link-state packet” generally refers to any information that is exchanged between two nodes in a network and that describes a node's adjacency relationships, the prefixes that are reachable via the node, the preconfigured level of the node, and/or any other information about the node (e.g., special capabilities such as flood-reduction capabilities).).
As to claim 10: Przygienda discloses a network node configured to distribute link state information in a network, the network node comprising: a processor (see at least paragraph [0003], a processor) coupled to a plurality of network interfaces and a computer readable storage medium (see at least paragraph [0003], a storage device), the storage medium storing instructions that, when executed by the processor, cause the network node to: receive, from a second node, a first control message including the link state information and a first set of forwarding instructions for selecting a network interface from the plurality of network interfaces to use to further propagate the link state information (see at least paragraph [0048] and Fig. 5, receiving module 106 may, as part of node 212, receive link-state packet 502 from leaf 222. Where link-state packet 502 has been designated as a northbound routing-protocol packet (interpreted as forwarding instructions to propagate the link state information).); and 
send over the selected network interface to a third node, based on the first set of forwarding instructions and a status of the plurality of network interfaces (see at least paragraph [0048] and Fig. 5, transmitting module 112 may, as part of node 212, flood link-state packet 502 along the northbound adjacency relationships of node 212 while refraining from flooding link-state packet 502 along the southbound adjacency relationships of node 212.).
Przygienda do not explicitly disclose a second control message including the link state information and a second set of forwarding instructions, the second set of forwarding instructions based on the first set of forwarding instructions and a positional location of the third node within the network.
a second control message including the link state information and a second set of forwarding instructions, the second set of forwarding instructions based on the first set of forwarding instructions and a positional location of the third node within the network (see at least paragraph [0051] and Fig. 3, in Step 312, the received link state update (interpreted as second set of forwarding instructions) is propagated to adjacent network devices (interpreted as location of the third node) according to the flooding topology. For example, if the flooding topology dictates that the network device that received the update in Step 310 should transmit the update to two other network devices, then the link state update is transmitted to only those two devices rather than being flooded to all adjacent network devices.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending updated link state to adjacent devices, as taught by Li, into the invention of Przygienda in order to avoid degradation of the performance of one or more of the network devices, and/or of the network as a whole (see Li, paragraphs [0011]).
As to claim 11: Przygienda and Li disclose the network node of claim 10. Przygienda further discloses wherein the plurality of network interfaces include a network interface connected in a first direction and a network interface connected in a second direction, further comprising determining a status of each of the plurality of network interfaces (see at least paragraphs [0028], [0069] and Figs. 5&11).
As to claim 12: Przygienda and Li disclose the network node of claim 11. Przygienda further discloses wherein the first set of forwarding instructions instructs the network node to select one of the plurality of network interfaces connected in the first direction, and the instructions, when executed by the processor, further cause the network node to: transfer the first set of forwarding instructions to the second set of forwarding instructions (see at least paragraph [0048], transmitting module 112 may, as part of leaf 222, transmit link-state packet 502 to the nodes in network 200 with which leaf 222 has a northbound adjacency relationship (i.e., node 212 and node 214). Transmit link-state packet 502 to spine 202 and spine 204 while refraining from transmitting link-state packet 502 to leaf 224.).
As to claim 13: Przygienda and Li disclose the network node of claim 11. Przygienda does not explicitly disclose wherein the first set of forwarding instructions instructs the network node to select a first of the plurality of network interfaces connected in the first direction and a second of the plurality of network interfaces connected in the second direction, and the instructions, when executed by the processor, further cause the network node to: transfer the first set of forwarding instructions to the second set of forwarding instructions, the second control message being sent on one of the plurality of network interfaces in the second direction; and send over a selected network interface in the first direction, to a fourth node, a third control message including the link state information and a third set of forwarding instructions, the third set of forwarding instructions instructing the fourth node to forward the link state information in the first direction.
However Li discloses wherein the first set of forwarding instructions instructs the network node to select a first of the plurality of network interfaces connected in the first direction and a second of the plurality of network interfaces connected in the second direction, and the instructions, when executed by the processor, further cause the network node to: transfer the first set of forwarding instructions to the second set of forwarding instructions, the second control message being sent on one of the plurality of network interfaces in the second direction (see at least paragraph [0051] and Fig. 3, in Step 312, the received link state update (interpreted as second set of forwarding instructions) is propagated to adjacent network devices (interpreted as location of the third node) according to the flooding topology. For example, if the flooding topology dictates that the network device that received the update in Step 310 should transmit the update to two other network devices, then the link state update is transmitted to only those two devices rather than being flooded to all adjacent network devices.); and send over a selected network interface in the first direction, to a fourth node, a third control message including the link state information and a third set of forwarding instructions, the third set of forwarding instructions instructing the fourth node to forward the link state information in the first direction (see at least paragraph [0051] and Fig. 3, in Step 312, each of the adjacent devices also transmits the received update according to the flooding topology. ).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending updated link state to adjacent devices, as taught by Li, into the invention of Przygienda in order to avoid degradation of the performance of one or more of the network devices, and/or of the network as a whole (see Li, paragraphs [0011]).
As to claim 14: Przygienda and Li disclose the network node of claim 11. Przygienda does not explicitly disclose wherein the second set of forwarding instructions are derived from the first set of forwarding instructions modified based on the status of one or more of the plurality of network interfaces.
However Li discloses wherein the second set of forwarding instructions are derived from the first set of forwarding instructions modified based on the status of one or more of the plurality of network interfaces (see at least paragraphs [0049]-[0051], link state update is based on the first link state.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending updated link state to adjacent devices, as taught by Li, into the invention of Przygienda in order to avoid degradation of the performance of one or more of the network devices, and/or of the network as a whole (see Li, paragraphs [0011]).
As to claim 15: Przygienda and Li disclose the network node of claim 11. Przygienda does not explicitly disclose wherein the network has a grid topology, and the plurality of network interfaces are interfaces pointing in positional directions.
However Li discloses wherein the network has a grid topology, and the plurality of network interfaces are interfaces pointing in positional directions (see at least paragraphs [0019]-[0021] and Fig. 1.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending updated link state to adjacent devices, as taught by Li, into the invention of Przygienda in order to avoid degradation of the performance of one or more of the network devices, and/or of the network as a whole (see Li, paragraphs [0011]).
As to claim 16: Przygienda and Li disclose the network node of claim 15. Przygienda further discloses wherein the network is a satellite network, the network node is a satellite positioned in an orbit of the network, the first direction is within the orbit, and the second direction is between the orbit and an adjacent orbit of the network (see at least paragraph [0070], a satellite data connection.).
As to claim 17: Przygienda and Li disclose the network node of claim 10. Przygienda further discloses wherein the first set of forwarding instructions is communicated using at least one of the following techniques: bitsets (see at least paragraph [0043], link-state packets includes bitsets).
As to claim 18: Przygienda and Li disclose the network node of claim 10. Przygienda further discloses wherein the first set of forwarding instructions includes an identifier for selectively enabling or suppressing the propagation of the link state information over each network interface (see at least paragraph [0044], the term “link-state packet” generally refers to any information that is exchanged between two nodes in a network and that describes a node's adjacency relationships, the prefixes that are reachable via the node, the preconfigured level of the node, and/or any other information about the node (e.g., special capabilities such as flood-reduction capabilities).).
As to claim 19: Przygienda discloses a system configured to distribute link state information within a network, the system comprising: a plurality of nodes including a first node, a second node, and a third node (see at least Fig. 5), each of the plurality of nodes comprising a processor (see at least paragraph [0003], a processor) coupled to a plurality of network interfaces and a computer readable storage medium, the storage medium (see at least paragraph [0003], a storage device) storing instructions that when executed by the processor, cause the plurality of nodes to: receive, by the first node, from the second node a first control message including the link state information and a first set of forwarding instructions for selecting a network interface from the plurality of network interfaces to use to further propagate the link state information (see at least paragraph [0048] and Fig. 5, receiving module 106 may, as part of node 212, receive link-state packet 502 from leaf 222. Where link-state packet 502 has been designated as a northbound routing-protocol packet (interpreted as forwarding instructions to propagate the link state information).); and 
send over the selected network interface, by the first node, to the third node, based on the first set of forwarding instructions and a status of the plurality of network interfaces (see at least paragraph [0048] and Fig. 5, transmitting module 112 may, as part of node 212, flood link-state packet 502 along the northbound adjacency relationships of node 212 while refraining from flooding link-state packet 502 along the southbound adjacency relationships of node 212.).
Przygienda do not explicitly disclose a second control message including the link state information and a second set of forwarding instructions, the second set of forwarding instructions based on the first set of forwarding instructions and a positional location of the third node within the network.
However Li discloses a second control message including the link state information and a second set of forwarding instructions, the second set of forwarding instructions based on the first set of forwarding instructions and a positional location of the third node within the network (see at least paragraph [0051] and Fig. 3, in Step 312, the received link state update (interpreted as second set of forwarding instructions) is propagated to adjacent network devices (interpreted as location of the third node) according to the flooding topology. For example, if the flooding topology dictates that the network device that received the update in Step 310 should transmit the update to two other network devices, then the link state update is transmitted to only those two devices rather than being flooded to all adjacent network devices.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending updated link state to adjacent devices, as taught by Li, into the invention of Przygienda in order to avoid degradation of the performance of one or more of the network devices, and/or of the network as a whole (see Li, paragraphs [0011]).
As to claim 20: Przygienda and Li disclose the system of claim 19, wherein the plurality of network interfaces include a network interface connected in a first direction and a network interface connected in a second direction, the instructions executed by the processor further causing the network node to determine a status of each of the plurality of network interfaces (see at least paragraphs [0028, [0069] and Figs. 5&11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 20210119910) discloses Interior Gateway Protocol Flood Minimization.
Zhang et al. (US 20150092594) discloses Two-Part Metric For Link State Routing Protocols.
Lin, Changwang (US 20140369233) discloses Reducing Flooding Of Link State Information.
Chen et al. (US 20140254427) discloses Discovering a Topology-Transparent Zone.
Lindem III et al. (US 20130070637) discloses OSPF Non-Stop Routing With Reliable Flooding.
Lu et al. (US 20120075988) discloses Fast Flooding Based Fast Convergence To Recover From Network Failures.
Collins et al. (US 20070047462) discloses Method and apparatus for constructing a forwarding database for a data communications network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464